PER CURIAM,
The nature and effect of the order granting the plaintiff’s motion for mistrial was to grant a new trial. See A & P Bakery & Equipment Co. v. H. Hexter & Son, Inc., 149 So.2d 883 (Fla. 3d DCA 1963). The trial court’s order did not specify the grounds upon which the new trial was granted, as required by Florida Rule of Civil Procedure 1.530(f). We therefore relinquish jurisdiction to the trial court for the entry of an order stating the reasons for granting the new trial. See Wackenhut Corp. v. Canty, 359 So.2d 430 (Fla.1978); Rodewald v. Lawton, 394 So.2d 1143 (Fla. 4th DCA 1981).
Remanded for further proceedings.